DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to claims 1, 2, 3, and 12 are sufficient to overcome all rejections under 35 U.S.C. 112(b) set forth in the prior Office action.
Applicant's arguments filed 2 August 2021 with respect to the obviousness rejection over Price et al and Spiewak et al have been fully considered but they are not persuasive. Applicant has argued that Spiewak et al concerns using nanostructured platinum catalyst as electrodes in either fuel cells or water electrolyzers and thus it would not have been obvious to have modified the mid-membrane platinum catalyst of Price et al, and the specification supports this conclusion in that the examples show that the recombination catalyst layer effectively mitigated hydrogen crossover through the proton exchange membrane of a water electrolyzer.  
In response, the effect of the recombination catalyst layer for mitigating hydrogen crossover is taught by Price et al.  Price et al teach that the catalyst particles were supported on a high surface area support material such as carbon, silica, titania, or zirconia.  Spiewak et al teaches that using nanostructured supports, such as whiskers, was known to increase catalyst activity of supported catalysts within electrochemical devices.  Thus, the combination of Spiewak et al with Price et al has motivation coming from these references.  Further, Applicant’s suggestion that the specification shows improvement over the disclosure of Price et al fails to be supported by the current record.  In particular, the instant specification compares the claimed invention to a single comparative example, Comparative Example A, in which a membrane is used that does not contain any platinum recombination catalyst.  Thus, Applicant has not compared the claimed invention to the closest prior art, Price et al. Accordingly, any assertion of improved performance is not yet supported by the totality of the record because Applicant has failed to show that the claimed invention produces a different result from the closest prior art.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (WO 2018/115821 or US 2020/0099061, citations are directed to the US publication to permit use of paragraph numbers for easier citations) in view of Spiewak et al (US 6,136,412).
Note that Price et al is available as prior art under 35 U.S.C. 102(a)(2) because it published after Applicant’s effective filing date of 27 September 2018, but the disclosure of Price et al was effectively filed on 22 December 2016 as GB 1621963.6.  A certified copy of this foreign patent application is present within the Price et al application, and shows support for the disclosure of Price et al.
Price et al teach (see abstract, fig. 2, paragraphs [0087]-[0093], [0100]-[0101], [0110]-[0115], [0151], [0160]-[0165]) a water electrolyzer comprising a membrane (1) having first and second opposed major surfaces (bottom and top, respectively, in fig. 2), a cathode (13) disposed on the first major surface of the membrane and comprising a first catalyst consisting essentially of platinum or platinum black, and an anode (14) disposed on the second major surface of the membrane and comprising a second catalyst consisting essentially of iridium black (i.e. at least 95% by weight of iridium oxide).  Further, Price et al teach that the membrane comprised a first membrane layer (12) comprising a first ion-conductive polymer and a second membrane layer (11) comprising a second ion-conductive polymer and a recombination catalyst layer (15) disposed between the first layer (12) and the second layer (11) comprising platinum supported on a high surface area support material such as carbon, silica, titania, or zirconia).

Spiewak et al teach (see abstract) a method of improving catalyst activity in electrochemical devices such as electrolyzers.  Spiewak et al additionally teach (see col. 7, lines 45-50, col. 8, line 45 to col. 9, line 6, and col. 9, lines 8-25) that a platinum catalyst can be supported on a nanostructured support, such as whiskers, while achieving enhanced catalyst utilization and higher platinum loading without forming larger platinum particles.  
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the nanostructured whiskers taught by Spiewak et al as the support for the platinum catalyst in the recombination catalyst layer of Price et al because Spiewak et al teach that the use of the whiskers improved catalyst utilization when the whisker-supported catalyst was pressed against an ion exchange polymer surface.  Note that Price et al teach compression of the first membrane layer (11) against the recombination catalyst layer (15).  
Regarding claim 2, Price et al fail to teach the thickness of the recombination catalyst layer.  However, Price et al shows in the figures that the catalyst layer is relatively thin compared to the thickness of the membrane layers and teaches (see paragraph [0053]) that it was desired for the total thickness of the assembled membrane to be in the range of 55-65 m.  Thus, it would have been obvious to one of ordinary skill in the art to have conducted routine experimentation to have determined the workable and/or optimum thickness of the recombination catalyst layer of Price et al for achieving the oxygen/hydrogen recombination effect without negatively effecting the ion exchange function of the membrane.
Regarding claim 8, the first membrane layer (12) was technically a composite membrane layer also comprising a third membrane layer (10).

Regarding claim 13, Price et al teach (see paragraphs [0106]-[0107]) using at least 0.4 mg of precious metal (i.e.-iridium) per cm2.
Regarding claims 14 and 15, Price et al teach (see paragraphs [0062]-[0063]) that the membrane components are polymer electrolyte membrane components, such as perfluorinated sulphonic acid.
Regarding claim 16, Price et al teach (see paragraph [0098]) using at least 4.0 mg/cm2 of platinum metal in the cathode catalyst layer. Given that the membrane is limited to no more than 120 m thick (paragraph [0049]), this equates to at least 0.048 mg/cm3, which is only 0.002 mg/cm3 shy of the lower limit, and this ratio only increases with the preferred thinner membrane thicknesses.  
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (WO 2018/115821 or US 2020/0099061, citations are directed to the US publication to permit use of paragraph numbers for easier citations) in view of Spiewak et al (US 6,136,412) as applied to claim 1 above, and further in view of Datz et al (US 2002/0058172).
Price et al teach the presence of a third membrane layer comprising a third ion-conductive polymer, but fail to teach including a second recombination catalyst layer.
Price et al do mention Datz et al (see paragraphs [0015]-[0016]) as being an inspiration for their invention.
Datz et al teach (see abstract, and paragraphs [0013] and [0037]) that “at least one catalyst layer” is included in the membrane, and lamination of at least one further membrane.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided at least one additional recombination catalyst layer per the suggestion of Datz et al to the membrane of Price et al to increase the hydrogen-oxygen separation effectiveness of the membrane of Price et al by including additional recombination catalyst.
m.  Thus, it would have been obvious to one of ordinary skill in the art to have conducted routine experimentation to have determined the workable and/or optimum thickness of the recombination catalyst layer of Price et al for achieving the oxygen/hydrogen recombination effect without negatively effecting the ion exchange function of the membrane.
Regarding claim 5, as noted above, Spiewak et al teach that the use of nanostructured whiskers as a support for platinum increased the catalyst utilization.  Therefore, it would have been obvious to have utilized the whisker support with either recombination catalyst layer.
Regarding claim 6, at least the scanning electron micrograph shown in fig. 7A of Spiewak et al shows that the whiskers included at least some void space between each other.  
Regarding claim 7, Spiewak et al teach (see col. 9, lines 17-25) using C.I. PIGMENT RED 149 (“perylene red”) as the whisker support.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (WO 2018/115821 or US 2020/0099061, citations are directed to the US publication to permit use of paragraph numbers for easier citations) in view of Spiewak et al (US 6,136,412) as applied to claim 1 above, and further in view of Lewinski et al (WO 2016/191057).
Price et al discuss (see paragraph [0101]) suitable anode catalyst materials as generally including iridium oxide or mixtures of iridium oxide and ruthenium oxide.
Lewinski et al teach (see abstract, paragraphs [0002], [0004] and [0006]) selection of an anode catalyst for the oxygen evolution reaction in a water electrolyzer comprising iridium, present as metal or oxide, at at least 95 atomic percent, and platinum, present as metal or oxide, at no more than 5 atomic 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the anode catalyst of Lewinski et al for the anode catalyst of Price et al because Lewinski et al teach that the anode catalyst comprising a majority of iridium with a minority of platinum permitted operation at higher current densities for time periods of at least 5000 hours.
Regarding claim 12, although Lewinkski et al fail to expressly teach the collective weight ratio of iridium to platinum, the atomic ratio ranges of Lewinski et al substantially overlap with the claimed weight ratio range of at least 20:1.  For example, at least 99.9 atomic percent iridium (0.1 atomic percent platinum) falls within the claimed weight ratio range.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al (WO 2018/115821 or US 2020/0099061, citations are directed to the US publication to permit use of paragraph numbers for easier citations) in view of Spiewak et al (US 6,136,412) as applied to claim 1 above, and further in view of Watanabe et al (US 5,766,787 and EP 0631337, citations refer to US ‘787).
Price et al teach utilizing a layer of the recombination catalyst and thus fail to teach additionally distributing the recombination catalyst throughout the membrane.
Watanabe et al teach (see abstract, col. 1, lines 12-14, and col. 5, line 65 to col. 6, line 4) a similar solution to the problem hydrogen or oxygen crossover of a solid polymer electrolyte, wherein a recombination catalyst was highly dispersed within a solid polymer electrolyte.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined both solutions to the membrane crossover problem by using both the recombination catalyst layer of Price et al and the dispersed recombination catalyst of Watanabe et al to achieve further improved reduction of the gas crossover.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794